Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Restriction/Election
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a process for making nanoparticle based bulk materials, classified in B22F 9/16.
II. Claims 15-17, drawn to nanoparticle based bulk materials including ligand associated nanocrystals, classified in B22F 1/102.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process, such as by contacting crystalline nanoparticles with molecules containing a desired ligand.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Daniel Holmander, attorney of record, on April 14, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.\

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The Information Disclosure Statement filed April 18, 2022 has been considered, as indicated on the attached PTO/SB/08 form.  Applicant is advised that with respect to the Non-patent Literature Documents cited on that form, only those portions of the listed documents for which a copy in accord with 37 CFR 1.98 (a)(2) was provided by Applicant were considered.

  

Drawings
The drawings are objected to because the drawings as filed December 16, 2020 are not numbered using consecutive Arabic numerals as required by 37 CFR 1.84.  The drawings as filed include Figures 1.1 and 1.2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) In step (f) of claim 1, the term “high” pressure is a relative term that does not appear to have any particular meaning in the art.  Therefore it is unclear what processes would (or conversely would not) fall within the scope of the present claims.
b) Claims 2 and 3 include abbreviations, the meanings of which should be spelled out in full.
c) In claim 4, line 1, it appears that the word “organic” should be deleted.
d) The scope of claim 5 is uncertain because the term “impurity-doped nanocrystals” would include many materials which would also be a “metal-based nanocrystal, ionic crystal semiconductor nanocrystal”, or “metal-oxide based nanocrystals.
e) In claim 6, clauses (a) and (c) indicate that the “metal” or “metal oxide” respectively may be silicon.  In view of this, for purposes of examination the examiner will interpret the term “metal” as including both metals and metalloids.  If this was not Applicant’s intent, then clarification of the scope of this claim (or of the term “metal”) is required.
f) Claim 7 is indefinite as it recites “hydrocarbons comprising functional groups selected from carboxylic acid, amines, hydroxides, and thiol”.  A material comprising any of those functional groups would not be a hydrocarbon.
g) Claim 8 is indefinite because i) the claim recites “and” three times in the listing of possible ligands and it is uncertain whether the word “and” is separating certain specific groups of ligands that must be present together or if all of the recited ligands may be present individually, ii) it is unclear how applicant defines an “inorganic cluster, and iii) it is unclear what the meaning is of the terms in parentheses, i.e. is Applicant attempting to limit the “inorganic cluster” and “halide” to only the terms in parentheses or is some other meaning intended?
h) Claims 9-12 state that “the powdery substance” comprises a certain percentage of the ligand associated nanocrystals.  However, independent claim 1, step (d) indicates that one treats the ligand associated nanocrystals in such a way to “yield naked nanocrystals in the form of a powdery substance”.  This implies that the powdery substance would not include ligand associated nanocrystals, but only naked nanocrystals.  Clarification is required.
i) Claims dependent upon any of the above are likewise rejected under this statute.

	            Prior Art and Allowable Subject Matter
The prior art cited on the attached PTO-892 and SB/08 forms is of interest.  None of this art, whether taken alone or in any combination, discloses or suggests a method that includes combining organic ligand associated nanocrystals in a non-polar solvent, treating a dispersion of such with a solution of an inorganic reagent in a polar solvent to yield inorganic ligand associated nanocrystals, isolating same and treating with a polar solvent to yield naked nanocrystals in a powdery form, isolating and drying and subjecting the dry powdery substance to high pressure to yield a metal nanoparticle based bulk material.
The closest prior art appears to be that of Talapin et al. (US 2020/0249570, with 371 filing date of 4/18/2018).  Talapin discloses combining organic ligand associated nanocrystals in a non-polar solvent (CdSe in toluene) and performing a ligand exchange in a polar solvent (dimethylformamide), subjecting to centrifugation, rinsing with toluene, and redissolving the nanocrystals in the polar solvent; see Talapin para. [0076].  However, nothing in Talapin would suggest isolating and drying a powdery version of the nanocrystals and subjecting same to high pressure.
15.	Therefore, Claims 1-14 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action


							
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        April 26, 2022